DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/409,323 filed on 08/23/2021. 
Claims 1-21 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Application No. 17/409,316, claims 1-18 of U.S. Patent No. 11,100,529 B1, and claims 1-16 of U.S. Patent No. 11,100,532 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The limitations of the instant application are broader than the limitations of the patent. Therefore, the limitations of the patent are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5-6 fail to further limit claim 4. Claims 12-13 fail to further limit claim 11. Claims 19-20 fail to further limit claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for generating information related to advertisement viewability, the method comprising: receiving […] metrics associated with presentation of the web page on the user device, wherein the web page is associated with a seller of an advertisement placement, and wherein the metrics include device information related to the user device and browser information related to a browser on which the web page is displayed on the user device; generating a string that includes a plurality of characters that either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “from a user device”, “presenting a web page”, “via a code inserted in the web page”, and “server”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information 
In Step 2B, the additional elements of also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
“server”. However, for the same reasons set forth with respect to claim 1, claim 2 also does not ntegrate the abstract idea into a practical application or amount to significantly more.
Claims 3-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3-7 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 3-7 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 8 recites substantially similar limitations as claim 1. Therefore, claim 8 also recites an abstract idea in Step 2A Prong 1. Claim 8 recites the additional elements of “A system […], the system comprising: a hardware processor that is configured to”, “from a user device”, “presenting a web page”, “via a code inserted in the web page”, and “server”. However, for the same reasons set forth with respect to claim 1, claim 8 also does not integrate the abstract idea into a practical application or amount to significantly more. 
Claim 9 also recite limitations that are similar to the abstract ideas identified with respect to claim 8 (i.e., certain methods of organizing human activities and/or mental processes). Claim 9 recites the additional element of “server”. However, for the same reasons set forth with respect to claim 8, claim 9 also does not integrate the abstract idea into a practical application or amount to significantly more. 
Claims 10-14 also recite limitations that are similar to the abstract ideas identified with respect to claim 8 (i.e., certain methods of organizing human activities and/or mental processes). Claims 10-14 do not recite any additional elements other than those recited in claim 8. Therefore, for the same reasons set forth with respect to claim 8, claims 10-14 also do not integrate the judicial exception into a practical application or amount to significantly more. 
“A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform”, “from a user device”, “presenting a web page”, “via a code inserted in the web page”, and “server”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the abstract idea into a practical application or amount to significantly more. 
Claim 16 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claim 16 recites the additional element of “server”. However, for the same reasons set forth with respect to claim 15, claim 16 also does not integrate the abstract idea into a practical application or amount to significantly more. 
Claims 17-21 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claims 17-21 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 17-21 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2014/0372205 A1 (hereinafter “Ray”) in view of Chambard et al. (US 2015/0019351 A1) (hereinafter “Chambard”).

As per Claim 1, Ray discloses A method for generating predicted information related to advertisement viewability, the method comprising (¶ 16 “methods, apparatuses, and systems”. ¶ 98 “computer-readable medium”. ¶ 17 “advertisements”. ¶ 26 “The view probability prediction model may be generated based on prior data for whether a content item was viewed and one or more viewability variables.” Also see citations below.): 
receiving, from a user device presenting a web page, and via a code inserted in the web page, metrics associated with presentation of the web page on the user device, wherein the web page is associated with a seller of an advertisement placement, and wherein the metrics include device information related to the user device and browser information related to a browser on which the web page is displayed on the user device (¶ 21 “In some instances, a web page or other resource (such as, for example, an application) includes one or more content item slots in which a selected and served third-party content item may be displayed. The code (e.g., JavaScript.RTM., HTML, etc.) defining a content item slot for a web page or other resource may include instructions to request a third-party content item from the content item selection system to be displayed with the web page.” ¶ 37 “In one implementation, the content item selection system 108 can receive, via the network 106, a request for a content item to present with a resource. The received request may be received from a resource server 104, a user device 110, and/or any other computing device. The resource server 104 may be owned or ran by a first-party content provider that may include instructions for the content item selection system 108 to provide third-party content items with one or more resources of the first-party content provider on the resource server 104. In one implementation, the resource may include a web page. The user device 110 may be a computing device operated by a user (represented by a device identifier), which, when accessing a resource of the resource server 104, can make a request to the content item selection system 108 for content items to be presented with the resource, for instance. The content item request can include requesting device information (e.g., a web browser type, an operating system type, one or more previous resource requests from the requesting device, one or more previous content items received by the requesting device, a language setting for the requesting device, a geographical location of the requesting device, a time of a day at the requesting device, a day of a week at the requesting device, a day of a month at the requesting device, a day of a year at the requesting device, a type of user device, a display type of a user device, dimensions of the display, a display resolution, whether third-party content item blocking services are implemented, a height of a web browser window, a width of a web browser window, a text size setting of the web browser of the user device, a font setting of the web browser, a zoom setting of the web browser, a dimension of one or more toolbar portions of the web browser, a dimension of one or more navigation and address portions of the web browser, a dimension of one or more bookmark portions of the web browser, a dimension of one or more tab portions of the web browser, a number of tabs open in the web browser, a dimension of a scroll bar of the web browser, etc.) and resource information (e.g., URL of the requested resource, one or more keywords of the content of the requested resource, text of the content of the resource, a title of the resource, a position of the content item slot in the resource, a category of the resource, a type of the resource, an interactivity level of the resource, a ranking of the resource, a popularity of the resource, etc.). The information that the content item selection system 108 receives can include a HyperText Transfer Protocol (HTTP) cookie which contains a device identifier (e.g., a random number) that represents the user device 110. In some implementations, the device information and/or the resource information may be appended to a content item request URL (e.g., http://contentitem.item/page/contentitem?devid=abc123&devnfo=A34r0). The requesting device information and/or the resource information may be utilized by the content item selection system 108 to select third-party content items to be served with the requested resource and presented on a display of a user device 110.” Also see ¶¶ 26-28, 74, and citations above.); 
generating a string that includes a plurality of characters that each encode a particular value corresponding to a metric, wherein at least a first character from the plurality of characters encodes the browser information related to the browser on which the web page is displayed on the user device and wherein at least a second character from the plurality of characters encodes the device information related to the user device (¶ 37 “the device information and/or the resource information may be appended to a content item request URL (e.g., http://contentitem.item/page/contentitem?devid=abc123&devnfo=A34r0)”. Also see citations above.). 
While Ray appends the device information and resource information to a URL that is used to select third-party content to be served with the requested resource, Ray fails to append to the URL associated with the web page. Therefore, Ray fails to explicitly teach transmitting the string (Ray discloses “the string” in at least ¶ 37. Also see citations above.) to a seller server corresponding to the seller, wherein the string (Ray discloses “the string” in at least ¶ 37. Also see citations above.) is appended to a URL associated with the web page. However, in the same field of endeavor, Chambard teaches this limitation in at ¶ 37 “the indicia can be appended as parameters to the URL specified for the publisher server.” ¶ 52 “At step 330, the user device sends a request to a publisher ad server (e.g., publisher ad server 115) for an ad for displaying in an impression opportunity on the first webpage. In some embodiments, 

As per Claims 8 and 15, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chambard, in view of Ringdahl (US 2014/0136342 A1) (hereinafter “Ringdahl”). 

As per Claim 2, Ray discloses […] predicted information relating to advertisement viewability corresponding to the advertisement placement on the web page when the web page is presented on the user device, wherein the request includes the string (¶ 25 “The content item selection system may permit a third-party content provider to submit bids .
While the combination of Ray/Chambard teaches all of the above limitations, including determining predicted information relating to advertisement viewability, they fails to explicitly teach receiving a request from a buyer sever. Therefore, they fail to explicitly teach the limitation further comprising receiving, from a buyer server corresponding to a buyer of the advertisement placement, a request for […]. However, in the same field of endeavor, Ringdahl teaches this limitation in at least ¶ 306 “Once inventory has been purchased, the exchange and/or a DSP or advertiser may have an open communication channel to transmit and receive further information regarding the client device.” ¶ 307 “In one aspect, once inventory has been purchased from a publisher or SSP, the purchaser (e.g., the exchange, a DSP, or a marketer) may gain additional access and details regarding the webpage in which the inventory is positioned. This can be accomplished by transmitting a link to code (as part or separate from an advertisement) that the publisher will use to insert content at the location of the inventory. The code, once placed at the location of the inventory, can then detect and transmit information about its location back to the purchaser of the inventory.”

As per Claims 9 and 16, they recite substantially similar limitations as claim 2. Therefore, they are rejected using the same rationale. 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chambard, in view of Ringdahl, in further view of Screen Captures from YouTube video clip entitled “Section 1 Module 1 Part 8: URLs & Query Parameters (8:45)”, 1 page, uploaded on July 4, 2014 by user Jules White, retrieved from https://www.youtube.com/watch?v=7D0031eA-ZQ, referred to hereinafter as White. 

As per Claim 3, Ray discloses further comprising decoding the string to retrieve the metrics associated with the string by using each of the plurality of characters in the string as a key to a look-up table that converts a character in the string to the particular value corresponding to the metric (¶ 37 “the device information and/or the resource information may be appended to a content item request URL (e.g., ?devid=abc123&devnfo=A34r0). The requesting device information and/or resource information may be utilized by the content item selection system 108 to select third-party content items to be served with the requested resource and presented on a display of a user device 110.” The Examiner asserts that the string appended to the URL is decoded because it is used to determine third-party content items to be served with the requested resource. The above underlined portion of the URL are query parameters that are appended to the URL. They consist of multiple key value pairs that represent the device information and resource information that is decoded in order to determine third-party content items. Also see citations above.).
Alternatively, White teaches the above limitation in the above mentioned YouTube video between 3:30 to 8:45. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify device information and resource information that is appended to the URL of the resource as taught by the combination of Ray/Chambard/Ringdahl, by combining the decoding of the string to retrieve the metrics associated with the string as taught by White, because doing so would enable the appended information to be decoded in order to determine targeted content to present with the resource information. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 10 and 17, they recite substantially similar limitations as claim 3. Therefore, they are rejected using the same rationale. 


Claims 4-7, 11-14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Chambard, in view of Ringdahl, in view of White, in further view of Schroeter (US 2015/0149285 A1) (hereinafter “Schroeter”). 

As per Claim 4, Ray discloses further comprising generating predicted information […] that an advertisement inserted in the advertisement placement on the web page when presented on the user device will be viewed based on historical data related to viewing of advertisements previously placed on the web page in the retrieved metrics (¶ 25 “The content item selection system may permit a third-party content provider to submit bids based on whether a content item is viewed and may include a view probability prediction model that outputs a view probability that a selected and served content item will be viewed by a user. The view probability is a probability that a selected and served content item or a portion thereof will be displayed in a viewable region of a display of a user device (e.g., visible on the screen of a user device).” ¶ 26 “The view probability prediction model may be generated based on prior data for whether a content item was viewed and one or more viewability variables.” Also see citations above.).
While the combination of Ray/Chambard/Ringdahl/White as modified above teach all of the above limitations, including a view probability prediction model based on historical data, they fail to explicitly teach that the prediction is a including a predicted duration of time. However, in the same field of endeavor of at least determining advertisement viewability, Schroeter teaches this limitation in at least ¶ 30 “estimate when the audience member(s) are/will be within the exposure region and/or how long the audience member(s) will remain within the exposure region.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application as effectively filed to modify the view probability prediction model based on historical data as taught by the combination of Ray/Chambard/Ringdahl/White as modified above, by combining the predicted duration of time that an advertisement will be viewable as 

As per Claims 5-6, they recite substantially similar limitations as claim 4. Therefore, they are rejected using the same rationale. 

As per Claim 7, Ray discloses further comprising transmitting the predicted information to the buyer server prior to placing a bid on the advertisement placement, wherein the buyer server places the bid on the advertisement placement in response to determining that the predicted information indicates that the advertisement inserted in the advertisement placement on the web page will be viewed […] (¶ 25 “The content item selection system may permit a third-party content provider to submit bids based on whether a content item is viewed and may include a view probability prediction model that outputs a view probability that a selected and served content item will be viewed by a user. [The Examiner asserts that the view probability that a selected and served content item will be viewed is transmitted to third-party content providers prior to placing a bid on the advertisement placement because Ray states that the view probability is included with the request to submit bids.]  The view probability is a probability that a selected and served content item or a portion thereof will be displayed in a viewable region of a display of a user device (e.g., visible on the screen of a user device).” ¶ 28 “The one or more current viewability variables are input into the view probability predictive model to determine a view probability. A bid is determined based on the view probability of a content item output by the view probability predictive model for the auction. The values associated with each content item in the auction may be compared and the highest value is selected. Data to effect display of the selected content item may be output to the user device such that the selected content item may be shown on a display of the user device.” ¶ 58 “The content item selection system 108 determines a value for a content item based on the view probability and a bid associated with the content item (step 510). For example, the content item selection system 108 may determine a value, such as an eCPMV, for each third-party content item using the equation eCPMV=VP*CPMV, where VP is the determined view probability and CPMV is the CPMV bid associated with the third-party content item. The content item selection system 108 may determine values for several content items based on the determined view probability and the corresponding CPMV bid. In some implementations, the content item selection system 108 may rank the third-party content items based on the determined eCPMV values prior to performing an auction. That is, the third-party content items having bids based on whether a content item is viewed may be ranked based on the determined eCPMV values.” ¶ 79 “A determined view probability may be high, such as 0.8 (80%) while a predicted click-through-rate may be low, such as 0.05 (5%). If, for example, the bid based on whether the content item is viewed is high, such as $1.00, then the resulting determined value may be high, such as $0.80=0.8*$1.00. If the bid based on whether the content item is clicked is low, such as $5.00, then the resulting determined value may be low, such as $0.25=0.05*$5.00. Accordingly, the content item selection system 108 selects the content item having the bid based on whether the content item is viewed. Of course the foregoing is merely an example.” ).
While the combination of Ray/Chambard as modified above teach all of the above limitations, including transmitting predicted information to a buyer server prior to placing a bid on the advertisement placement, they fail to explicitly teach that the information indicates that the advertisement inserted in the advertisement placement on the webpage will be viewed is greater than a predetermined threshold value. However, in the same field of endeavor of at least determining advertisement viewability, Ringdahl teaches this limitation in at least ¶ 133 “In one embodiment, if there is overlap in both the X and Y dimensional ranges, then the ad space location may be considered viewable and the self-monitoring ad tag 138 may make an ad call to the exchange 130. In one embodiment, the threshold percentage of ad space viewable, such as 30%, requires a minimum threshold of viewability along both the X and Y dimensions, such as 30% for each.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify predicted information that is transmitted to the buyer as taught by the combination of Ray/Chambard as modified above, by combining the advertisement viewability being greater than a predetermined threshold value as taught by Ringdahl, because doing so would entice advertisers to bid higher for advertisement placement opportunities that a user will likely see. The combination would allow DSPs and advertisers to more accurately bid on ad space based on viewability (Ringdahl, ¶ 7). 

As per Claims 11-14 and 18-21, they recite substantially similar limitations as claims 4-7. Therefore, they are rejected using the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681